

















CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)


FINANCIAL STATEMENTS
FOR THE PERIOD MAY 3, 2003 (INCEPTION)
THROUGH DECEMBER 31, 2003












 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)
FINANCIAL STATEMENTS
FOR THE PERIOD MAY 3, 2003 (INCEPTION)
THROUGH DECEMBER 31, 2003


INDEX TO FINANCIAL STATEMENTS






 PAGE(S)


Report of Independent Registered Public Accounting
Firm                                                                                                         
1
 
Financial Statements


Balance Sheet as of December 31,
2003                                                                                                                            
2


Statement of Income for the Period May 3, 2003 (Inception)
through December 31,
2003                                                                                                                                                
3


Statement of Members’ Equity for the Period May 3, 2003
(Inception) through December 31,
2003                                                                                                                           
4 


Statement of Cash Flows for the Period May 3, 2003
(Inception) through December 31,
2003                                                                                                                           5
 
Notes to Financial
Statements                                                                                                                                         
6-9




 
 

--------------------------------------------------------------------------------

 
 
BAGELL, JOSEPHS & COMPANY, L.L.C.
Certified Public Accountants


High Ridge Commons
Suites 400-403
200 Haddonfield Berlin Road
Gibbsboro, New Jersey 08026
(856) 346-2828 Fax (856) 346-2882




REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM




Mr. Kevin Johnson
Call Now America Prepaid Company, L.L.C.
Lighthouse Point, Florida
 
We have audited the accompanying balance sheet of Call Now America Prepaid
Company, L.L.C. (a limited liability company) as of December 31, 2003 and the
related statements of income, members’ equity, and cash flows for the period May
3, 2003 (Inception) to December 31, 2003. These financial statements are the
responsibility of the Company’s management. Our responsibility is to express an
opinion on these financial statements based on our audit.
 
We have conducted our audit in accordance with standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.


In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Call Now America Prepaid
Company, L.L.C. as of December 31, 2003, and the results of its operations and
its cash flows for the period May 3, 2003 (Inception) to December 31, 2003 in
conformity with accounting principles generally accepted in the United States of
America.




BAGELL, JOSEPHS & COMPANY, L.L.C.
Bagell, Josephs & Company, LLC.
Gibbsboro, New Jersey


August 10, 2005
 
 
 
1

--------------------------------------------------------------------------------

 

CALL NOW AMERICA PREPAID COMPANY, L.L.C.
BALANCE SHEET
DECEMBER 31, 2003
 


ASSETS
                     
CURRENT ASSETS
       
Cash and cash equivalents
 
$
6,994
           
Total current assets
   
6,994
                     
TOTAL ASSETS
 
$
6,994
                     
LIABILITIES AND MEMBERS' EQUITY
                 
CURRENT LIABILITIES
       
Accounts payable
 
$
-
           
Total current liabilities
   
-
                     
Total liabilities
   
-
           
MEMBERS' EQUITY
   
6,994
 
 
       
TOTAL LIABILITIES AND MEMBERS' EQUITY
 
$
6,994
                                                                               
 
The accompanying notes are an integral part of these financial statements.
       

 
 
 
2

--------------------------------------------------------------------------------

 
 
CALL NOW AMERICA PREPAID COMPANY, L.L.C.
STATEMENT OF INCOME
FOR THE PERIOD MAY 3, 003 (INCEPTION)
THROUGH DECEMBER 31, 2003

 
REVENUES
 
$
225,899
           
COST OF SALES
   
184,533
           
GROSS PROFIT
   
41,366
           
OPERATING EXPENSES
       
Contract labor
   
17,267
 
Office supplies
   
17,089
 
Professional fees
   
2,500
 
Telephone
   
1,356
 
Travel and entertainment
   
1,160
                     
Total operating expenses
   
39,372
           
NET INCOME
 
$
1,994
 

 
 
 
The accompanying notes are an intregral part of these financial statements.
 
 
 
3

--------------------------------------------------------------------------------

 
 
CALL NOW AMERICA PREPAID COMPANY, L.L.C.
STATEMENT OF MEMBERS' EQUITY
FOR THE PERIOD MAY 3, 003 (INCEPTION)
THROUGH DECEMBER 31, 2003
 
 
 


MEMBERS' EQUITY - Beginning of Period
 
$
-
           
Members' contribution - net
   
5,000
           
Net income
   
1,994
           
MEMBERS' EQUITY - End of Period
 
$
6,994
 

 
 
 
 
The accompanying notes are an intregral part of these financial statements.
 
 
 
4

--------------------------------------------------------------------------------

 
 
CALL NOW AMERICA PREPAID COMPANY, L.L.C.
STATEMENT OF CASH FLOWS
FOR THE PERIOD MAY 3, 003 (INCEPTION)
THROUGH DECEMBER 31, 2003
 


CASH FLOWS FROM OPERATING ACTIVITIES
       
Net income
 
$
1,994
           
Adjustments to reconcile net income to net cash
       
provided by operating activities:
       
Changes in assets and liabilities:
       
Increase in accounts payable
   
-
 
Total adjustments
   
-
           
Net cash provided by operating activities
   
1,994
           
CASH FLOWS FROM FINANCING ACTIVITIES
       
Members' contributions - net
   
5,000
           
Net cash provided by financing activities
   
5,000
           
INCREASE IN CASH AND CASH EQUIVALENTS
   
6,994
           
CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD
   
-
           
CASH AND CASH EQUIVALENTS - END OF PERIOD
 
$
6,994
 

 
 
The accompanying notes are an intregral part of these financial statements.
 
 
 
5

--------------------------------------------------------------------------------

 


CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)
NOTES TO THE FINANCIAL STATEMENTS
DECEMBER 31, 2003
 
 


NOTE 1-                NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT
ACCOUNTING POLICIES:
 
Call Now America Prepaid Company, L.L.C. (The Company) was formed on May 3, 2003
as a Florida limited liability company. The Company purchases prepaid calling
cards from manufacturers then resells them at a markup to wholesalers.


Cash and Cash Equivalents


The Company considers all highly liquid debt instruments and other short-term
investments with an initial maturity of three months or less to be cash or cash
equivalents. There were no cash equivalents as of December 31, 2003.


The Company maintains cash and cash equivalents balances at financial
institutions that are insured by the Federal Deposit Insurance Corporation up to
$100,000. There were no uninsured cash balances as of December 31, 2003.


Income Taxes


The Company is treated as a partnership for federal and state income tax
purposes. Consequently, federal and state income taxes are not payable by, or
provided for by the Company. Members are taxed individually on their shares of
the Company’s earnings. The Company’s net income or loss is allocated among the
members in accordance with the regulations of the Company.


Use of Estimates


The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosures of contingent assets and liabilities at the date of
the financial statements and the reported amounts of revenues and expenses
during this reported period. Actual results could differ from those estimates.




 
 
6

--------------------------------------------------------------------------------

 

CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)
NOTES TO THE FINANCIAL STATEMENTS (CONTINUED)
DECEMBER 31, 2003




NOTE 1-                NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT
ACCOUNTING POLICIES (CONTINUED)



Revenue Recognition


The Company records its transactions under the accrual method of accounting
whereby income gets recognized when the services are rendered and collection is
reasonably assured.


Fair Value of Financial Instruments


The carrying amount reported in the balance sheets for cash and cash
equivalents, accounts payable and accrued expenses approximate fair value
because of the immediate or short-term maturity of these financial instruments.


Goodwill and Other Intangible Assets


In June 2001, the FASB issued Statement No. 142 “Goodwill and Other Intangible
Assets”. This statement addresses financial accounting and reporting for
acquired goodwill and other intangible assets and supersedes APB Opinion No. 17,
Intangible Assets. It addresses how intangible assets that are acquired
individually or with a group of other assets (but not those acquired in a
business combination) should be accounted for in financial statements upon their
acquisition. The Company reported no goodwill as of December 31, 2003.
















 
7

--------------------------------------------------------------------------------

 
 
CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)
NOTES TO THE FINANCIAL STATEMENTS (CONTINUED)
DECEMBER 31, 2003




NOTE 1-                NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT
ACCOUNTING POLICIES (CONTINUED)


Recent Accounting Pronouncements


In August 2001, the FASB issued SFAS No. 144, “Accounting for the Impairment or
Disposal of Long-Lived Assets” (“SFAS 144”). This statement addresses financial
accounting and reporting for the impairment or disposal of long-lived assets.
The new guidance resolves significant implementation issues related to SFAS 121.
“Accounting for the impairment of long-lived assets to be disposed of.” SFAS 144
is affected for fiscal years beginning after December 21, 2001. Currently, the
Company is assessing but has not determined how the adoption of SFAS 144 will
impact its financial position and results of operation.


In May 2003, the FASB issued SFAS Statement No. 150, “Accounting for Certain
Financial Instruments with Characteristics of both Liabilities and Equity”. This
Statement establishes standards for how an issuer classifies and measures
certain financial instruments with characteristics of both liabilities and
equity. It requires that an issuer classify a financial instrument that is
within its scope as a liability (or an asset in some circumstances). This
statement is effective for financial instruments entered into or modified after
May 31, 2003, and otherwise is effective at the beginning of the first interim
period beginning after June 15, 2003, except for mandatorily redeemable
financial instruments of nonpublic entities, if applicable. It is to be
implemented by reporting the cumulative effect of a change in an accounting
principle for financial instruments created before the issuance date of the
Statement and still existing at the beginning of the interim period of adoption.
The adoption of this statement did not have a significant impact on the
Company’s results of operations or financial position.














 
8

--------------------------------------------------------------------------------

 


CALL NOW AMERICA PREPAID COMPANY, L.L.C.
(A LIMITED LIABILITY COMPANY)
NOTES TO THE FINANCIAL STATEMENTS (CONTINUED)
DECEMBER 31, 2003




NOTE 3-               SUBSEQUENT EVENT


On April 19, 2004 The Company’s assets were acquired by Snap2 Corporation in a
stock-for-assets acquisition. As part of the Asset Purchase Agreement (the
Agreement) The Purchaser acquired all assets of The Seller including (1) all
contracts and purchase orders entered into by the Seller as of the Agreement
date, (2) all contracts and purchase orders entered into by the Seller prior to
the closing date, and (3) the Seller’s distribution channel. The distribution
channel was purported at the time of sale to possess existing business
relationships with more than 300,000 retail locations.


In exchange for all the assets of the Seller, the Purchaser conveyed 3,000,000
shares of its common stock worth $1,620,000. As part of The Agreement, the
Seller was granted the right to purchase an additional 2,000,000 shares of the
Purchaser in two separate transactions of 1,000,000 shares each, governed as
follows, per the language of the Agreement:


Seller shall have the right to purchase 1,000,000 shares of Snap2 Corporation’s
restricted common stock at $0.25 per share upon the Purchaser successfully
acquiring 25,000 sales locations utilizing the assets purchased in this
agreement. Additionally, Seller shall have the right to purchase an additional
1,000,000 shares of Snap2 Corporation’s restricted common stock at $0.25 per
share upon the Purchaser successfully acquiring an additional 25,000 sales
locations (total of 50,000) utilizing the assets purchased in this agreement.






 
 
9

--------------------------------------------------------------------------------

 